SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 FORM 10-Q [ X ] QUARTERLY REPORT PURSUANT TO SECTION 13 or 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarter Ended December31,2007 OR [ ] TRANSITION REPORT PURSUANT TO SECTION 13 or 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number Exact Name of Registrant as Specified in its Charter and Principal Office Address and Telephone Number State of Incorporation I.R.S. Employer Identification Number 1-16681 The Laclede Group, Inc. 720 Olive Street St. Louis, MO 63101 314-342-0500 Missouri 74-2976504 1-1822 Laclede Gas Company 720 Olive Street St. Louis, MO 63101 314-342-0500 Missouri 43-0368139 Indicate by check mark whether the registrants (1) have filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such report) and (2) have been subject to such filing requirements for the past 90 days. Yes [ X ] No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer (as defined in Rule 12b-2 of the Exchange Act): The Laclede Group, Inc.: Large accelerated filer [ ] Accelerated filer [ X ] Non-accelerated filer [ ] Laclede Gas Company: Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [ X ] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act): The Laclede Group, Inc.: Yes [ ] No [ X ] Laclede Gas Company: Yes [ ] No [ X ] Indicate the number of shares outstanding of each of the issuer’s classes of common stock as of the latest practicable date: Shares Outstanding At Registrant Description of Common Stock January 31, 2008 The Laclede Group, Inc.: Common Stock ($1.00 Par Value) 21,788,966 Laclede Gas Company: Common Stock ($1.00 Par Value) 10,337* * 100% owned by The Laclede Group, Inc. TABLE OF CONTENTS Page No. PART 1.FINANCIAL INFORMATION Item 1 Financial Statements The Laclede Group, Inc.: Statements of Consolidated Income 4 Statements of Consolidated Comprehensive Income 5 Consolidated Balance Sheets 6-7 Statements of Consolidated Cash Flows 8 Notes to Consolidated Financial Statements 9-18 Laclede Gas Company: Statements of Income Ex. 99.1, p. 1 Statements of Comprehensive Income Ex. 99.1, p. 2 Balance Sheets Ex. 99.1, p. 3-4 Statements of Cash Flows Ex. 99.1, p. 5 Notes to Financial Statements Ex. 99.1, p. 6-11 Item 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations (The Laclede Group, Inc.) 19-28 Management’s Discussion and Analysis of Financial Condition and Results of Operations (Laclede Gas Company) Ex. 99.1, p. 12-19 Item 3 Quantitative and Qualitative Disclosures About Market Risk 29 Item 4 Controls and Procedures 29 PART II.OTHER INFORMATION Item 1 Legal Proceedings 30 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 30 Item 6 Exhibits 30 SIGNATURES – The Laclede Group, Inc. 31 SIGNATURES – Laclede Gas Company 32 INDEX TO EXHIBITS FILING FORMAT This Quarterly Report on Form 10-Q is a combined report being filed by two separate registrants: The Laclede Group, Inc. (Laclede Group or the Company) and Laclede Gas Company (Laclede Gas or the Utility). 2 PART I. FINANCIAL INFORMATION The interim financial statements included herein have been prepared by the Company, without audit, pursuant to the rules and regulations of the Securities and Exchange Commission. These financial statements should be read in conjunction with the financial statements and the notes thereto included in the Company’s Form 10-K for the fiscal year ended September30,2007. 3 Item 1. Financial Statements THE LACLEDE GROUP, INC. STATEMENTS OF CONSOLIDATED INCOME (UNAUDITED) Three Months Ended December 31, (Thousands, Except Per Share Amounts) 2007 2006 Operating Revenues: Regulated Gas distribution $ 320,892 $ 348,488 Non-Regulated Services 37,362 36,429 Gas marketing 181,798 153,467 Other 1,299 1,177 Total Operating Revenues 541,351 539,561 Operating Expenses: Regulated Natural and propane gas 222,841 251,523 Other operation expenses 35,213 33,680 Maintenance 6,235 5,598 Depreciation and amortization 8,713 8,497 Taxes, other than income taxes 16,681 18,759 Total Regulated Operating Expenses 289,683 318,057 Non-Regulated Services 37,699 36,361 Gas marketing 172,872 147,668 Other 1,051 1,077 Total Operating Expenses 501,305 503,163 Operating Income 40,046 36,398 Other Income and (Income Deductions) – Net 2,650 3,303 Interest Charges: Interest on long-term debt 5,126 5,626 Interest on long-term debt to unconsolidated affiliate trust 893 893 Other interest charges 4,163 3,434 Total Interest Charges 10,182 9,953 Income Before Income Taxes and Dividends on Redeemable Preferred Stock – Laclede Gas 32,514 29,748 Income Tax Expense 11,601 10,649 Dividends on Redeemable Preferred Stock – Laclede Gas 10 12 Net Income $ 20,903 $ 19,087 Average Number of Common Shares Outstanding 21,554 21,381 Basic Earnings Per Share of Common Stock $ 0.97 $ 0.89 Diluted Earnings Per Share of Common Stock $ 0.97 $ 0.89 Dividends Declared Per Share of Common Stock $ 0.375 $ 0.365 See Notes to Consolidated Financial Statements. 4 THE LACLEDE GROUP, INC. STATEMENTS OF CONSOLIDATED COMPREHENSIVE INCOME (UNAUDITED) Three Months Ended December 31, (Thousands) 2007 2006 Net Income $ 20,903 $ 19,087 Other Comprehensive Income (Loss), Before Tax: Net gains (losses) on cash flow hedging derivative instruments: Net hedging gain arising during the period 144 1,035 Reclassification adjustment for gains included in net income (2,734 ) (580 ) Net unrealized gains (losses) on cash flow hedging derivative instruments (2,590 ) 455 Amortization of actuarial loss included in net periodic pension cost 43 — Other Comprehensive Income (Loss), Before Tax (2,547 ) 455 Income Tax Expense (Benefit) Related to Items of Other Comprehensive Income (984 ) 176 Other Comprehensive Income (Loss), Net of Tax (1,563 ) 279 Comprehensive Income $ 19,340 $ 19,366 See Notes to Consolidated Financial Statements. 5 THE LACLEDE GROUP, INC. CONSOLIDATED BALANCE SHEETS (UNAUDITED) Dec. 31, Sept. 30, Dec. 31, (Thousands) 2007 2007 2006 ASSETS Utility Plant $ 1,195,431 $ 1,187,828 $ 1,158,480 Less:Accumulated depreciation and amortization 395,447 394,034 389,433 Net Utility Plant 799,984 793,794 769,047 Goodwill 33,595 33,595 33,595 Non-utility property 10,654 11,270 12,276 Other investments 47,103 45,436 44,358 Other Property and Investments 57,757 56,706 56,634 Current Assets: Cash and cash equivalents 66,930 52,746 51,918 Accounts receivable: Gas customers – billed and unbilled 199,067 102,224 176,181 Other 110,173 86,713 126,579 Allowances for doubtful accounts (8,680 ) (11,268 ) (9,401 ) Inventories: Natural gas stored underground at LIFO cost 132,059 138,256 135,275 Propane gas at FIFO cost 19,913 19,950 20,325 Materials, supplies, and merchandise at average cost 5,041 4,990 6,028 Derivative instrument assets 15,953 31,057 15,976 Unamortized purchased gas adjustments 8,613 12,813 34,538 Prepayments and other 13,344 29,854 16,815 Total Current Assets 562,413 467,335 574,234 Deferred Charges: Prepaid pension cost — — 62,472 Regulatory assets 288,868 285,054 178,334 Other 5,068 4,669 6,835 Total Deferred Charges 293,936 289,723 247,641 Total Assets $ 1,747,685 $ 1,641,153 $ 1,681,151 6 THE LACLEDE GROUP, INC. CONSOLIDATED BALANCE SHEETS (Continued) (UNAUDITED) Dec. 31, Sept. 30, Dec. 31, (Thousands, except share amounts) 2007 2007 2006 CAPITALIZATION AND LIABILITIES Capitalization: Common stock (70,000,000 shares authorized, 21,761,629, 21,645,637, and 21,542,117 shares issued, respectively) $ 21,762 $ 21,646 $ 21,542 Paid-in capital 137,903 136,061 131,308 Retained earnings 280,438 268,761 261,747 Accumulated other comprehensive income 294 1,857 3,934 Total Common Stock Equity 440,397 428,325 418,531 Redeemable preferred stock (less current sinking fund requirements) – Laclede Gas 627 627 787 Long-term debt to unconsolidated affiliate trust 46,400 46,400 46,400 Long-term debt (less current portion) – Laclede Gas 309,138 309,122 309,062 Total Capitalization 796,562 784,474 774,780 Current Liabilities: Notes payable 294,450 211,400 257,150 Accounts payable 145,581 106,829 149,969 Advance customer billings 27,382 25,440 19,583 Current portion of long-term debt and preferred stock 160 40,160 40,159 Wages and compensation accrued 17,789 15,482 16,883 Dividends payable 8,247 7,970 7,923 Customer deposits 15,128 15,899 16,600 Interest accrued 6,371 11,103 6,270 Taxes accrued 17,994 20,183 27,100 Deferred income taxes current 1,525 2,644 4,413 Other 17,585 16,555 16,289 Total Current Liabilities 552,212 473,665 562,339 Deferred Credits and Other Liabilities: Deferred income taxes 232,417 225,068 234,670 Unamortized investment tax credits 4,143 4,200 4,377 Pension and postretirement benefit costs 67,648 63,678 20,385 Asset retirement obligations 26,517 26,125 26,409 Regulatory liabilities 39,687 39,589 34,137 Other 28,499 24,354 24,054 Total Deferred Credits and Other Liabilities 398,911 383,014 344,032 Total Capitalization and Liabilities $ 1,747,685 $ 1,641,153 $ 1,681,151 See Notes to Consolidated Financial Statements. 7 THE LACLEDE GROUP, INC. STATEMENTS OF CONSOLIDATED CASH FLOWS (UNAUDITED) Three Months Ended December 31, (Thousands) 2007 2006 Operating Activities: Net Income $ 20,903 $ 19,087 Adjustments to reconcile net income to net cash provided by (used in) operating activities: Depreciation, amortization, and accretion 9,672 9,606 Deferred income taxes and investment tax credits 1,884 (6,560 ) Other – net 630 627 Changes in assets and liabilities: Accounts receivable – net (122,891 ) (130,217 ) Unamortized purchased gas adjustments 4,200 9,843 Deferred purchased gas costs 1,943 14,796 Accounts payable 38,752 46,695 Advance customer billings 1,942 (11,860 ) Taxes accrued (2,189 ) 12,074 Natural gas stored underground 6,197 2,201 Other assets and liabilities 31,238 2,017 Net cash used in operating activities (7,719 ) (31,691 ) Investing Activities: Capital expenditures (13,369 ) (11,920 ) Other investments (1,194 ) (1,174 ) Net cash used in investing activities (14,563 ) (13,094 ) Financing Activities: Maturity of first mortgage bonds (40,000 ) — Issuance of short-term debt – net 83,050 49,850 Issuance of common stock 1,305 3,599 Dividends paid (7,897 ) (7,580 ) Other 8 56 Net cash provided by financing activities 36,466 45,925 Net Increase in Cash and Cash Equivalents 14,184 1,140 Cash and Cash Equivalents at Beginning of Period 52,746 50,778 Cash and Cash Equivalents at End of Period $ 66,930 $ 51,918 Supplemental Disclosure of Cash Paid During the Period for: Interest $ 15,226 $ 14,204 Income taxes 5,931 24 See Notes to Consolidated Financial Statements. 8 THE LACLEDE GROUP, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS 1. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES These notes are an integral part of the accompanying consolidated financial statements of The Laclede Group, Inc. (Laclede Group or the Company) and its subsidiaries. In the opinion of Laclede Group, this interim report includes all adjustments (consisting of only normal recurring accruals) necessary for the fair presentation of the results of operations for the periods presented. This Form 10-Q should be read in conjunction with the Notes to Consolidated Financial Statements contained in the Company’s Fiscal Year2007 Form 10-K. The consolidated financial position, results of operations, and cash flows of Laclede Group are comprised primarily from the financial position, results of operations, and cash flowsof Laclede Gas Company (Laclede Gas or the Utility). Laclede Gas is a regulated natural gas distribution utility having a material seasonal cycle. As a result, these interim statements of income for Laclede Group are not necessarily indicative of annual results or representative of succeeding quarters of the fiscal year. Due to the seasonal nature of the business of Laclede Gas, earnings are typically concentrated in the November through April period, which generally corresponds with the heating season. SM&P Utility Resources, Inc. (SM&P) is a non-regulated underground facility locating and marking service business. SM&P’s results can be influenced by seasonality and trends in the construction sector. REVENUE RECOGNITION - Laclede Gas reads meters and bills its customers on monthly cycles. The Utility records its regulated gas distribution revenues from gas sales and transportation services on an accrual basis that includes estimated amounts for gas delivered, but not yet billed. The accruals for unbilled revenues are reversed in the subsequent accounting period when meters are actually read and customers are billed. The amounts of accrued unbilled revenues at December31,2007 and 2006, for the Utility, were $50.7 million and $41.4 million, respectively. The amount of accrued unbilled revenue at September30,2007 was $11.9 million. INCOME TAXES - Laclede Group and its subsidiaries have elected, for tax purposes only, various accelerated depreciation provisions of the Internal Revenue Code. In addition, certain other costs are expensed currently for tax purposes while being deferred for book purposes. Effective October1,2007, generally accepted accounting principles require that tax benefits be recognized in the financial statements as determined by new recognition and measurement provisions. These provisions permit the benefit from a tax position to be recognized only if, and to the extent that, it is more likely than not that the tax position will be sustained upon examination by the taxing authority, based on the technical merits of the position. Unrecognized tax benefits and related interest and penalties, if any, are recorded as liabilities. Laclede Group companies record deferred tax liabilities and assets measured by enacted tax rates for the net tax effect of all temporary differences between the carrying amounts of assets and liabilities in the financial statements, and the related tax basis. Changes in enacted tax rates, if any, and certain property basis differences will be reflected by entries to regulatory asset or liability accounts for regulated companies, and will be reflected as income or loss for non-regulated companies. Laclede Gas’ investment tax credits utilized prior to 1986 have been deferred and are being amortized in accordance with regulatory treatment over the useful life of the related property. GROSS RECEIPTS TAXES - Gross receipts taxes associated with Laclede Gas’ natural gas utility service are imposed on the Utility and billed to its customers. These amounts are recorded gross in the Statements of Consolidated Income. Amounts recorded in Regulated Gas Distribution Operating Revenues for the quarters ended December31,2007 and 2006 were $13.0 million, and $14.7 million, respectively. Gross receipts taxes are expensed by the Utility and included in the Taxes Other Than Income line. STOCK-BASED COMPENSATION –
